Citation Nr: 0006635	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  95-07 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the claim.

The veteran provided testimony at personal hearings before 
the RO in October 1994, and before the undersigned Board 
Member in August 1997.  Transcripts of both hearings are of 
record.

This matter was previously before the Board in January 1998, 
and May 1999.  In January 1998, the Board denied service 
connection for residuals of a left wrist injury as not well-
grounded, and remanded the remaining issues for additional 
development.  Service connection was granted for residuals of 
a left great toe injury by a November 1998 rating decision.  
In view of the foregoing, the issue has been resolved and is 
no longer on appeal before the Board.  See generally Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  When the case was 
returned to the Board in May 1999, the Board determined that 
the RO did not comply with the January 1998 remand directives 
with respect to the left eye claim, and remanded the case 
once again.  It has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the RO has substantially complied with 
the directives of the Board's prior remands, and that a 
further remand is not required in order to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The evidence on file tends to show that the veteran was 
"sucker punched" in the left eye by a fellow marine while 
on active duty.

2.  The medical evidence shows that the veteran has dry eye 
syndrome of the left eye.

3.  Medical opinions are on file which relate the veteran's 
dry eye syndrome to his being "sucker punched" while on 
active duty.

4.  The preponderance of the medical evidence shows that it 
is "unlikely" that the veteran's dry eye syndrome is due to 
his being "sucker punched" in the left eye while on active 
duty.


CONCLUSION OF LAW

The veteran's left eye disorder was not incurred in or 
aggravated by his period of active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's eyes were clinically evaluated as 
normal on his July 1948 enlistment examination.  His vision 
was noted to be 20/20 for both eyes.  The service medical 
records show no diagnosis of or treatment for eye problems 
during the veteran's period of active duty.  On his July 1952 
discharge examination, the veteran's eyes were clinically 
evaluated as normal.  His vision was again found to be 20/20 
for both eyes.

A July 1973 VA orthopedic examination is on file which made 
no pertinent findings regarding the veteran's left eye.

In various statements on file, including both of his personal 
hearings, the veteran has contended that he has a left eye 
disorder that is causally related to his military service.  
Specifically, he has stated that during service, he was 
"sucker punched" in the left eye area by a fellow marine in 
either 1951 or 1952, and that this injury resulted in a 
current left eye disorder.  At his October 1994 personal 
hearing, he also testified that he was treated for this left 
eye injury, and released back to duty.  He was told that it 
was not necessary for him to return for further medical 
treatment as it was just a muscle reaction.  The veteran 
indicated that his left eye had started to bother him about 4 
to 6 years earlier, and described his symptoms and treatment 
therefore.  For example, he described an itchy/scratchy 
feeling of the left eye which he treated with eye drops.  He 
testified that he did not have any problems with the right 
eye.  At the August 1997 hearing, the veteran testified that 
he had no problems with his left eye prior to service.  
Similarly, he had no additional left eye problems during 
service after he was treated for being hit by the fellow 
marine.  He indicated that his current problems did not begin 
until many years after service.  The veteran testified that 
he had had no other left eye injuries.

It is noted that the veteran's contention of being "sucker 
punched" in the left eye area by a fellow marine during 
service was corroborated by an April 1994 statement from a 
fellow service member with whom the veteran served. 

Various private medical records are on file concerning the 
veteran's left eye, including records from H. H. Phillips, 
D.O., dated from May 1993 to June 1994.  Among other things, 
these records show that the veteran was diagnosed with dry 
eye syndrome.  Also on file is an undated statement from Dr. 
Phillips, in which he reported that the veteran was 
reexamined in August 1997 and had been previously diagnosed 
with dry eye syndrome.  Dr. Phillips further commented that 
it was conceivable that the veteran's dry eye syndrome was 
the result of trauma sustained from an injury during his 
military service.  

When the case came before the Board in January 1998, it was 
determined that the veteran's left eye claim was well 
grounded, and that additional development was necessary.  
Accordingly, the Board remanded the case for a VA 
ophthalmologic examination in order to determine the nature 
and severity of any disability involving the left eye.  
Further, in conjunction with the review of the veteran's 
claims folder, it was requested that the examiner render an 
opinion as to when any diagnosed eye disability was initially 
clinically manifested, and the degree of medical probability, 
if any, that any disability found during the examination 
involving the left eye was related to any incident which 
occurred during active duty.  It was emphasized that the 
claims file was to be made available to the examiner prior to 
the examination.  

A VA eye examination was accorded to the veteran in July 
1998.  The examiner noted the veteran's account of his in-
service eye injury, and his history of left eye problems.  
Following examination of both eyes, the examiner diagnosed 
hyperopia, and dry eye syndrome, both eyes.  Moreover, the 
examiner noted that based upon the results of the Schirmer 
tear test, the veteran had dry eye syndrome in both eyes, 
which the examiner opined made it "unlikely that the 
condition [was] related to trauma in the left eye in 1951."  
However, while the examiner noted that the remand had been 
reviewed, it was not indicated whether or not the claims 
folder had been reviewed in conjunction with the examination.

The RO confirmed and continued the prior denial in a November 
1998 rating decision and concurrent Supplemental Statement of 
the Case.  The RO specifically referred to the opinion of the 
July 1998 VA examiner in support of the decision to deny the 
claim.

The veteran subsequently submitted a private medical 
statement from R. Levine, M.D., dated in December 1998.  Dr. 
Levine noted that the veteran complained of a 
hypersensitivity in the left eye over the past 6 years, 
especially to smoke, wind, and bright light.  Also, 
examination confirmed that the veteran did have dry eye 
syndrome in both eyes.  Based on the foregoing, Dr. Levine 
opined that the veteran's "[symptomatology] in the left eye 
could relate to the eye injury during his service years."

In a January 1999 Supplemental Statement of the Case, the RO 
acknowledged receipt of Dr. Levine's opinion, but found that 
it was based on a history provided by the veteran without 
consideration of the service medical records and other 
evidence on file.  Therefore, the RO found that it did not 
outweigh the opinion of the VA examiner who examined the 
veteran, reviewed the claims file, and found that since the 
veteran had dry eye syndrome in both eyes it was unlikely 
that the condition was related to the trauma of the left eye 
in service in 1951.

After the case was returned in May 1999, the Board found that 
it was not clear whether or not the July 1998 VA examiner 
actually reviewed the claims folder prior to the examination.  
Therefore, the Board was of the opinion that clarification 
was necessary, especially since the RO specifically relied on 
the proposition that the examiner reviewed the claims folder 
in denying the veteran's claim.  Consequently, the Board 
remanded the case for the RO to clarify whether or not the 
July 1998 VA examiner had actually reviewed the veteran's 
claims folder.  The examiner was to specifically state 
whether the claims folder was reviewed, including the 
opinions of Dr. Phillips and Dr. Levine.  If and only if the 
original examiner was unavailable, then the RO was to obtain 
the requested information from another appropriately 
qualified individual.  The claims folder was to be made 
available to this individual.  Any further examination or 
testing deemed necessary was to be accorded to the veteran.

Following the Board's remand, the evidence shows that the 
veteran was scheduled to undergo a new examination with the 
same physician who conducted the July 1998 VA examination, 
but that the veteran refused.  The veteran reportedly felt 
that this physician would be biased, and requested an 
examination by a different physician.  Accordingly, the 
veteran underwent a new VA examination by a new physician in 
July 1999.  This examiner noted that the claims folder, as 
well as the opinions of Dr. Phillips and Dr. Levine, had been 
reviewed.  Following examination of the veteran, the 
examiner's diagnostic impression was that the veteran did 
have a dry eye condition which could certainly be 
contributing to his ocular symptoms.  The examiner noted the 
opinions of the July 1998 VA examiner, Dr. Levine, and Dr. 
Phillips regarding the etiology of this dry eye condition.  
For example, the examiner noted that Dr. Levine and Dr. 
Phillips related the condition to the veteran's initial 
trauma, but gave no explanation to back up their opinions.  
Based on the foregoing, the examiner opinion that it was 
possible, "although unlikely," that the veteran's dry eye 
condition was secondary to the ocular trauma sustained in 
1952.

Thereafter, the RO confirmed and continued the denial of 
service connection for residuals of a left eye injury in an 
October 1999 Supplemental Statement of the Case.  The RO 
specifically noted the July 1999 VA examiner's opinion in 
support of this decision.

In a February 2000 statement, the veteran's representative 
contended that the July 1999 VA examiner did not provide any 
"explanation" to back up his opinion.  Further, the 
representative contended that in reviewing the evidence of 
record, there was an approximate balance of positive and 
negative evidence which did not satisfactorily prove or 
disprove the veteran's claim.  Therefore, the RO contended 
that the provisions of 38 C.F.R. § 3.102 warranted a grant of 
service connection in the instant case.

Also on file are various private and VA medical records 
concerning the veteran's feet that make no pertinent findings 
regarding the veteran's left eye.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
service connection legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  As noted above, the Board has already determined 
that the veteran's claim of entitlement to service connection 
for residuals of a left eye injury is well grounded.  The 
veteran's account of being "sucker punched" in service is 
presumed credible for the purpose of determining whether his 
claim is well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  
Furthermore, this account has been corroborated by the April 
1994 buddy statement.  The medical evidence shows a current 
left eye disability, dry eye syndrome.  Also, the evidence 
indicates that this is an acquired disability, and not a 
congenital condition or refractive error.  See 38 C.F.R. §§ 
3.303(c), 4.9.  Moreover, the opinions of Dr. Phillips and 
Dr. Levine provide the requisite medical nexus evidence.  
Thus, the claim is well grounded.  Caluza at 506.

Adjudication of the veteran's claim of service connection for 
residuals of a left eye injury does not end with the finding 
that the case is well grounded.  In determining that the 
veteran's claim is well grounded, the credibility of evidence 
has been presumed and the probative value of the evidence has 
not been weighed.  However, once the claim is found to be 
well grounded, the presumption that it is credible and 
entitled to full weight no longer applies.  In the 
adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

Because the claim is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, VA has accorded the veteran 
several examinations in relation to this claim, obtained 
medical records pertaining to the treatment he has received 
for his left eye problems, and provided him with the 
opportunity to present pertinent testimony at two personal 
hearings.  There does not appear to be any pertinent medical 
evidence that is not of record or requested by the RO.  Thus, 
the Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to this claim.

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim that his 
current dry eye syndrome of the left eye was incurred in or 
aggravated by his period of active duty.  

As stated above, the opinions of Dr. Phillips and Dr. Levine 
relate the veteran's current left eye disorder to his being 
"sucker punched" while on active duty.  However, the 
opinions of both the July 1998 and the July 1999 VA examiners 
were that it was "unlikely" that the veteran's current left 
eye disorder was causally related to service.  Initially, the 
Board notes that the wording of the opinions proffered by 
both Dr. Phillips and Dr. Levine are more equivocal than 
those rendered by the VA examiners.  More importantly, the 
July 1999 VA examiner noted that he had reviewed the 
veteran's claims folder, including the opinions of Dr. 
Phillips, Dr. Levine, and the July 1998 VA examiner.  The 
evidence on file does not indicate that either Dr. Phillips 
or Dr. Levine reviewed the veteran's claims folder.  As 
stated above, the Board has already determined that it is not 
clear that the July 1998 examiner actually reviewed the 
claims folder either.  Thus, the Board concludes that the 
opinion of the July 1999 VA examiner is entitled to the most 
weight regarding the issue of whether or not the veteran's 
left eye disorder is causally related to service.  Since the 
July 1999 VA examiner opined that it was "unlikely" that 
the veteran's left eye disorder was related to service, 
including the injury he sustained when "sucker punched," 
the Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.

The veteran's representative has contended that the opinion 
of the July 1999 VA examiner is insufficient in that no 
"explanation" was proffered to support his opinion.  
However, no explanation was proffered by Dr. Phillips or Dr. 
Levine for their opinions either.  Further, the Board notes 
that the opinion of the July 1999 VA examiner was based upon 
both an examination of the veteran, and a review of the 
claims folder, including the opinions of Dr. Phillips, Dr. 
Levine, and the July 1998 VA examiner.  Thus, the Board 
concludes that the July 1999 VA examiner had a sufficient 
foundation upon which to base his opinion.  For the reasons 
stated above, the Board has determined that this opinion is 
entitled to the most weight in the instant case.  Moreover, 
as stated above, the July 1998 VA examiner opined that it was 
"unlikely" that the veteran's dry eye syndrome was due to 
the in-service left eye injury because the veteran had dry 
eye syndrome in both eyes.  No competent medical evidence has 
been submitted which refutes this explanation proffered by 
the July 1998 VA examiner.  In fact, it is noted that Dr. 
Levine actually confirmed that the veteran had dry eye 
syndrome in both eyes.

As an additional matter, the Board notes that nothing on file 
shows that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot support a grant 
of service connection in the instant case.  See Grottveit at 
93.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
As the preponderance of the evidence is against the claim, 
the reasonable doubt doctrine codified at 38 C.F.R. § 3.102 
is not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a left eye injury is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

